ORDER

PER CURIAM.
AND NOW, this 30th day of December 2013, the Petition for Allowance of Appeal is GRANTED. The issues as stated by petitioner are:
(1) Did the Superior Court’s holding that the law of waiver does not apply to the failure to file a post-disposi-tional motion seeking a new adjudication hearing based on the weight of the evidence contradict a prior holding of a panel of the Superior Court that may not be overturned by a subsequent panel, based on a holding of this court that does not apply to the circumstances of this case?
(2) Is a closing argument not an acceptable substitute for a post-dispositional motion for a new adjudication hearing based on the weight of the evidence because the purposes of each event vary and because the standard of review requires a motion?
(3) Does the record supports [sic] the juvenile court’s ultimate conclusion that no other persons were present in the house where the crime occurred and that J.B. was the person who committed the delinquent act, such that the verdict does not shock one’s sense of justice?
This matter shall be given an expedited briefing schedule and listed for argument at the next scheduled session.